MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2018 ME 32 
Docket:	      Cum-17-424	
Submitted	
  On	Briefs:	 February	26,	2018	
Decided:	     March	6,	2018	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   IN	RE	CHILD	OF	ERIC	K.	
	
	
PER	CURIAM		

	       [¶1]	 	 Eric	 K.	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	 (Portland,	

Duddy,	 J.)	 terminating	 his	 parental	 rights	 to	 his	 child	 pursuant	 to	 22	M.R.S.	

§	4055(1)(A)(1)	and	(B)(2)(a),	(b)(i)-(ii)	(2017).1		He	challenges	the	sufficiency	

of	 the	 evidence	 to	 support	 the	 judgment	 and	 the	 court’s	 discretionary	

determination	of	the	child’s	best	interest.		Because	the	evidence	supports	the	

court’s	findings	and	discretionary	determination,	we	affirm	the	judgment.	

	       [¶2]		Based	on	competent	evidence	in	the	record,	the	court	found,	by	clear	

and	convincing	evidence,	that	the	father	is	unwilling	or	unable	to	protect	the	

child	from	jeopardy	and	these	circumstances	 are	unlikely	to	change	within	 a	

time	which	is	reasonably	calculated	to	meet	the	child’s	needs	and	that	the	father	

is	 unwilling	 or	 unable	 to	 take	 responsibility	 for	 the	 child	 within	 a	 time	


    1		The	court	(Duddy,	J.)	also	terminated	the	mother’s	parental	rights	on	September	15,	2017.		The	

mother	did	not	appeal.			
2	

reasonably	    calculated	     to	   meet	   her	   needs.	   	   See	   22	   M.R.S.	

§	4055(1)(B)(2)(b)(i)-(ii).		The	court	also	found	that	termination	of	the	father’s	

parental	rights	is	in	the	child’s	best	interest.		See	22	M.R.S.	§	4055	(1)(B)(2)(a);	

In	re	Cameron	B.,	2017 ME 18,	¶	10,	154 A.3d 1199.		The	court	based	its	findings	

of	parental	unfitness	 and	its	determination	of	the	child’s	best	interest	on	the	

following	findings	of	fact:	

             [The	 father]	 has	 a	 lengthy	 history	 of	 substance	 abuse	 and	
      criminal	activity.		As	a	young	man,	[he]	was	convicted	of	a	federal	
      trafficking	charge,	and	spent	nearly	20	years	in	federal	prison.	.	.	.			
             	
             [The	 father]	 did	 not	 see	 or	 meet	 [the	 child]	 until	 late	
      October	2015,	 or	 early	 November	 2015.	 	 At	 the	 time	 he	 was	 not	
      sure	[she]	was	his	child	.	.	.	.	[He]	has	never	lived	with	[the	child]	in	
      his	household.			
             	
             In	October	2015,	shortly	 after	his	release	from	 prison,	[the	
      father]	violated	his	probation	by	using	crack	cocaine.		In	June	2016,	
      [he]	 again	 violated	 his	 probation	 by	 testing	 positive	 for	 illegal	
      drugs.	.	.	.	[I]n	July	2016,	[he]	agreed	to	the	Court’s	Jeopardy	Order.			
             	
             .	.	.	.		
	
            For	 well	 over	 a	 year,	 [the	 father]	 has	 failed	 to	 secure	
      adequate	housing	for	himself	and	his	daughter.	.	.	.			
            	
            .	.	.	.		
            	
            [The	father]	has	a	new	girlfriend	[who]	is	a	homeless	person	
      whom	[he]	 met	 at	a	local	homeless	 shelter	three	 months	 ago.	.	.	.	
      [He]	readily	admits	that	he	does	not	know	much	about	[her].	.	.	.			
            	
            .	.	.	.		
                                                                                  3	

       	
       [The	 father]	 has	 never	 parented	 his	 daughter,	 and	 has	
demonstrated	that	he	does	not	have	parenting	skills	to	do	so.		As	
part	 of	 the	 Rehabilitation/Reunification	 Plan,	 [he]	 was	 given	
visitation	 with	 [the	 child]	 beginning	 in	 September	 2016.	 	 [He]	
attended	visits	for	a	period	of	time,	but	also	had	several	no-shows	
and	cancelations.		In	response	to	[the	child’s]	challenging	behaviors	
during	visits,	[he]	refused	to	engage	with	her	.	.	.	.		[He]	last	visited	
[the	 child]	 on	 April	 6,	 2017,	 and	 stopped	 visiting	 [her].	 	 The	
Department	 reached	 out	 to	 [him	 and	 he]	 refused	 to	 respond	 [for	
several	months].	.	.	.		[He]	showed	little	understanding	that	abruptly	
stopping	 visits	 with	 his	 daughter	 for	 a	 period	 of	 five	 months	
demonstrated	poor	parenting	skills.			
       	
       .	.	.	.		
       	
       When	 asked	 how	 he	 would	 parent	 [the	 child,	 the	 father]	
testified	that	his	plan	was	to	have	his	new	girlfriend	.	.	.	become	[the	
child’s]	primary	caregiver.		[The	new	girlfriend]	has	never	met	[the	
child],	 and	 is	 completely	 unaware	 of	 [the	 child’s]	 challenging	
behaviors.	.	.	.			
       	
       .	.	.	.		
       	
       [The	 father]	 has	 failed	 to	 take	 the	 steps	 required	 of	 him	 to	
eliminate	 jeopardy.	 	 He	 has	 failed	 to	 demonstrate	 that	 he	 can	
remain	sober	and	drug	free,	failed	to	comply	with	the	conditions	of	
his	 probation,	 failed	 to	 provide	 or	 make	 arrangements	 for	 safe	
housing	 for	 him	 and	 [the	 child],	 and	 failed	 to	 demonstrate	
age-appropriate	parenting	skills	with	[the	child].		[His]	plan	to	use	
his	new	girlfriend[,]	a	homeless	person	of	whom	he	knows	next	to	
nothing,	 as	 [the	 child’s]	 primary	 caregiver,	 demonstrates	 a	
profound	lack	of	understanding	of	what	it	takes	to	resolve	jeopardy	
in	this	matter.			
	
       [The	 child]	 entered	 the	 custody	 of	 the	 Department	 on	
May	2,	2016.	 	 She	 has	 now	 been	 in	 foster	 care	 for	 over	 half	 her	
young	 life.	 	 During	 that	 period	 of	 time	 she	 has	 experienced	 a	
4	

      number	of	different	placements.		She	is	beginning	to	make	progress	
      in	 her	 current	 therapeutic	 foster	 placement,	 but	 she	 still	 has	
      substantial	behavioral	challenges.		More	than	anything,	[the	child]	
      needs	 to	 quickly	 form	 a	 consistent	 and	 reliable	 attachment	 to	 a	
      loving,	stable,	and	capable	caregiver.	.	.	.			
             	
             .	.	.	.		
             	
             [The	child]	is	only	two	and	a	half	years	old,	and	is	still	young	
      enough	to	form	a	solid	attachment	to	[an	adoptive	family].	.	.	.			
      	
	     [¶3]	 	 The	 father	 contends	 that	 the	 court	 erred	 because	 the	 record	

indicates	that	he	“was	working	hard	to	redress	the	circumstances	of	jeopardy”	

and	 could	 find	 adequate	 housing	 “within	 a	 relatively	 short	 period	 of	 time.”		

These	 arguments	 fail	 to	 recognize,	 however,	 that	 “the	 time	 frame	 which	 the	

court	is	gauging	must	be	seen	from	the	child’s	perspective”	and,	although	the	

inquiry	 concerning	 parental	 unfitness	 “is	 prospective,	 the	 evidence	 to	 be	

considered	is	retrospective.”		In	re	Charles	G.,	2001 ME 3,	¶	7,	763 A.2d 1163 

(quotation	marks	omitted).		After	considering	the	father’s	inability	to	comply	

with	his	rehabilitation	and	reunification	plan	over	the	past	year,	the	court	found	

that	the	father—despite	his	efforts	and	initial	progress—remains	incapable	of	

alleviating	 jeopardy	 or	 providing	 adequate	 care	 for	 the	 child	 in	 a	 time	

reasonably	    calculated	    to	   meet	    her	   needs.	    	   See	   22	   M.R.S.	

§	4055(1)(B)(2)(b)(i)-(ii);	In	re	Alexander	D.,	1998 ME 207,	¶	18,	716 A.2d 222.		

As	the	court	aptly	explained,	“it	is	unreasonable	to	ask	or	expect	[the	child]	to	
                                                                                    5	

wait	for	some	unspecified	additional	period	of	months	or	years	for	her	[father]	

to	resolve	jeopardy.”			

	        [¶4]		Given	these	findings	and	the	court’s	other	specific	findings	of	fact,	

all	of	which	are	supported	by	competent	evidence	in	the	record,	the	court	did	

not	err	in	its	unfitness	determination	 nor	did	it	err	or	abuse	its	discretion	in	

concluding	that	termination	of	the	father’s	parental	rights,	with	a	permanency	

plan	 of	 adoption,	 is	 in	 the	 child’s	 best	 interest.	 	 See	 In	 re	 Thomas	H.,	

2005 ME 123,	¶¶	16-17,	889 A.2d 297.		

	        The	entry	is:	

                            Judgment	affirmed.	

	     	      	      	     	    	
	
Andrew	 S.	 Edwards,	 Esq.,	 Northland	 Legal	 Solutions,	 LLC,	 PA,	 Portland,	 for	
appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Portland	District	Court	docket	number	PC-2016-36	
FOR	CLERK	REFERENCE	ONLY